                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 INDIGENOUS ENVIRONMENTAL                     CV-19-28-GF-BMM
 NETWORK and NORTH COAST
 RIVERS ALLIANCE,                                  ORDER

 Plaintiffs,

 vs.

 PRESIDENT DONALD J. TRUMP,
 et al,

 Defendant.

       Plaintiffs have moved for admission of Jamey M.B. Volker, Esq. (Mr.
Volker) to practice before this Court in this case with James A. Patten, Esq. to act
as local counsel. (Doc 15.) Mr. Volker’s application appear to be in compliance
with L.R. 83.1(d).

       IT IS HEREBY ORDERED:

       Plaintiffs’ motion to allow Mr. Volker to appear on their behalf (Doc. 15) is
GRANTED on the following conditions:

       1. Local counsel, Mr. Patten, will be designated as lead counsel or as co-
lead counsel with Mr. Volker. Mr. Volker must do his own work. He must do his
own writing, sign his own pleadings, motions, briefs and other documents served
or filed by him, and, if designated co-lead counsel, must appear and participate


                                        -1-
personally in all proceedings before the Court. Local counsel, Mr. Patten, shall
also sign such pleadings, motions and briefs and other documents served or filed.

      2. Admission is not granted until Mr. Volker, within fifteen (15) days from
the date of this Order has filed an acknowledgment and acceptance of his
admission under the terms set forth above.

      3. Admission is personal to Mr. Volker.

      DATED this 31st day of May, 2019.




                                       -2-
